DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The amendment filed 12/21/20 has been entered.
Claims 1-2 and 6-7 are currently amended.
Claims 1-9 are pending.

Election/Restrictions
Applicant’s election of Group I, claims 1-8, and the species of: 
a delta-6 desaturase of SEQ ID NO: 89-90, 
a delta-elongase of SEQ ID NO: 69-70, 
a delta-5 desaturase of SEQ ID NO: 9-10, 
a delta-5 elongase of SEQ ID NO: 67-68 and 
a delta-4 desaturase of SEQ ID NO: 41-42, in the reply filed on December 21, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
However, after further consideration, the species election is withdrawn.
Claim 9 is withdrawn as drawn to a non-elected invention.

Claim Objections
Claim 1 is objected to because of the following informalities:  it is unclear if the claim ends with a period, and it appears that formula (II) has not been deleted from the claim, yet the descriptors have .  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, and claims 2-8 dependent thereon, are indefinite in the recitation that it is a process of producing polyunsaturated fatty acids “in a transgenic organism with a content of at least 1% by weight of these compounds”, given that it is unclear if the organism has 1% by weight of the fatty acids before the nucleic acids encoding enzymes are introduced into the organism or after the organism has been transformed with said nucleic acids.  
Claim 2 recites the limitations "delta 9-elongase" and “delta 8-desaturase” in claim 1.  There is insufficient antecedent basis for this limitation in the claim.   These enzymes have been deleted from claim 1.
Claim 8 is indefinite and confusing in reciting that it is a process for the production of oils, lipids or fatty acid compositions, wherein the process comprises mixing oils, lipids or fatty acids produced by the process according to claim 1, or oils, lipids or fatty acids comprising polyunsaturated fatty acids produced by the process according to claim 1 and derived from transgenic plants with animal oils, lipids 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 and claims 2-8 dependent thereon, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are drawn to a process for the production of C18, C20 and/or C22 polyunsaturated fatty acids by introducing genes encoding enzymes into the organism, and wherein at least one of the delta-4 desaturase, delta-5 desaturase, or delta-6 desaturase uses CoA fatty esters as a substrate.  
The claims are drawn to a process of introducing nucleic acids encoding at least five enzymes into an organism, wherein three of the enzymes use CoA fatty esters as a substrate, and the claims encompass nucleic acids encoding a multitude of possible amino acid sequences, including as little as 40% identity to the sequences set forth in claim 2 part c).  The specification only discloses the amino acid sequences that are designated by SEQ ID Nos having the claimed enzyme activities.  The specification does not set forth the required sequence motifs required for the enzyme activities and/or that determine that the enzymes will use CoA fatty esters as a substrate.  The claims encompass a multitude of sequences, but the specification does not set forth particular motifs required for the claimed functional activity.  
The Federal Circuit has clarified the application of the written description requirement to inventions in the field of biotechnology. See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In summary, the court stated that a written description of an invention requires a precise definition, one that defines the structural features of the chemical genus that distinguishes it from other chemical structures.  A definition by function does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is.  Further, the court held that to adequately describe a claimed genus, Patent Owner must describe a representative number of species of the claimed genus, and that one of skill in the art should be able to “visualize or recognize the identity of the members of the genus”.  Id.
See MPEP Section 2163, where it is taught that
[T]he claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function.  A biomolecule sequence described only by a functional characteristic, without any known or disclosed 

Therefore, given the lack of written description in the specification with regard to the structural and physical characteristics of the claimed compositions, one skilled in the art would not have been in possession of the genus claimed at the time this application was filed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1 and 3-7 are rejected under 35 U.S.C. 102(b) as being anticipated by Drexler et al (J Plant Physiol 160 (7): 779-802, July 2003 in IDS and cited in the International Search Report).
The claims are drawn to a process to produce C18, C20 and/or C22 polyunsaturated fatty acids in an organism with at least 1% of these compounds based on total lipid content by introducing into the organism coding sequences for a delta-6 elongase, a delta-6 desaturase, a delta-5 desaturase, a delta-5 elongase, and a delta-4 desaturase, and wherein at least one of said enzymes uses fatty acid esters as a substrate.  
Drexler et al teach a process to produce C18, C20 and/or C22 polyunsaturated fatty acids in a plant by introducing into the plant coding sequences for a delta-6 elongase, a delta-6 desaturase, a delta-5 desaturase, a delta-5 elongase, and a delta-4 desaturase, wherein the biosynthetic pathway is known and genes for each of these enzymes are cloned from numerous eukaryotic organisms and .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Drexler et al (J Plant Physiol 160 (7): 779-802, July 2003 in IDS).
The claims are drawn to a process to produce C18, C20 and/or C22 polyunsaturated fatty acids in an organism with at least 1% of these compounds based on total lipid content by introducing into the organism coding sequences for a delta-6 elongase, a delta-6 desaturase, a delta-5 desaturase, a delta-5 elongase, and a delta-4 desaturase, and wherein at least one of said enzymes uses fatty acid esters as a 
Drexler et al teach a process to produce C18, C20 and/or C22 polyunsaturated fatty acids in a plant by introducing into the plant coding sequences for a delta-6 elongase, a delta-6 desaturase, a delta-5 desaturase, a delta-5 elongase, and a delta-4 desaturase, wherein the biosynthetic pathway is known and genes for each of these enzymes are cloned from numerous eukaryotic organisms and bacteria and are known, and that substrate intermediates may be from the acyl-CoA pool (see pages 794-796 and Figure 6, for example).  Drexler et al also teach transformation of canola (Brassica) with desaturase coding sequences to produce polyunsaturated fatty acids (18:3), and the plant having greater than 1% and greater than 5% produce C18, C20 and/or C22 polyunsaturated fatty acids (page 796, the last full paragraph).  Drexler et al also teach fatty acid mixtures for dietary purposes, for example (page 781, the paragraph bridging the columns).  
Given the teachings of Drexler et al of the desirability of producing very long chain polyunsaturated fatty acids in a plant by transforming a plant with genes encoding a delta-6 elongase, a delta-6 desaturase, a delta-5 desaturase, a delta-5 elongase, and a delta-4 desaturase, one of ordinary skill in the art would have been motivated to practice the same method and to substitute other known sequences, and the particular choice of coding sequences for said enzymes would be a matter of choice which would not confer patentable distinction on the claimed invention.  And given that fatty acid mixtures were known for dietary purposes, for example, it would have been obvious that oils produced by the claimed process could be mixed.  Thus the claimed invention would have been prima facie obvious as a whole to one of ordinary skill in the art at the time it was made, especially in the absence of evidence to the contrary. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5-7 and 12-17 of U.S. Patent No. 9,433,228. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed method drawn to a process to produce C18, C20 and/or C22 polyunsaturated fatty acids in an organism with at least 1% of these compounds based on total lipid content by introducing into the organism coding sequences for a delta-6 elongase, a delta-6 desaturase, a delta-5 desaturase, a delta-5 elongase, and a delta-4 desaturase, and wherein at least one of said enzymes uses fatty acid esters as a substrate would have been obvious in view of the method of producing the fatty acids of formula I that is claimed in U.S. Patent No. 9,433,228, and wherein the particular coding sequences used in the method would be a matter of choice.

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 12-14 of U.S. Patent No. 9,458,436. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed method drawn to a process to produce C18, C20 and/or C22 polyunsaturated fatty acids in an organism with at least 1% of these compounds based on total lipid content by introducing into the organism coding sequences for a delta-6 elongase, a delta-6 desaturase, a delta-5 desaturase, a delta-5 elongase, and a delta-4 desaturase, and wherein at least one of said enzymes uses fatty acid esters as a substrate would have been obvious in view of the method of producing the fatty acids of formula I that is claimed in U.S. Patent No. 9,433,228, and wherein the particular coding sequences used in the method would be a matter of choice, and particular level of lipids would be the optimization of process parameters.  

Conclusion
	No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH F MCELWAIN whose telephone number is (571)272-0802.  The examiner can normally be reached on M-F 8-5 increased flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






EFM

/ELIZABETH F MCELWAIN/Primary Examiner, Art Unit 1662